            Case 1:18-cv-00322-LM Document 127 Filed 11/27/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

                                                 )
 JONATHAN McPHEE,                                )
      Plaintiff,                                 )
 v.                                              )
                                                      Civil Action No. 1:18-cv-00322-LM
                                                 )
 SYMPHONY NEW HAMPSHIRE,                         )
     Defendant.                                  )
                                                 )

                OBJECTION TO PLAINTIFF’S MOTION FOR SANCTIONS
               PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 37

       NOW COMES Defendant Symphony New Hampshire (“SNH”), by and through its

attorneys, Primmer Piper Eggleston & Cramer PC, and objects to Plaintiff Jonathan McPhee’s

(“McPhee”) Motion for Sanctions Pursuant to Federal Rule of Civil Procedure 37 (the “Sanctions

Motion”) and states:

       1.       Throughout the course of this case, SNH has made a diligent and good faith effort

to timely produce all responsive documents to McPhee’s ninety-seven (97) separate document

requests, several informal follow up requests, and three (3) sets of interrogatories.

       2.       SNH’s efforts have included several sua sponte actions whereby SNH located and

produced responsive documents when alerted to the possibility of their existence.

       3.       McPhee’s accusation of intentional withholding and bad faith is unsupported by the

history of this case and belied by SNH’s actual good faith actions to timely produce responsive

documents.

       4.       McPhee’s requests for sanctions are not supported by the law or facts in this case

and should be denied.

       5.       As explained in SNH’s Memorandum of Law filed herewith, SNH pursued diligent

discovery efforts and the recently produced documents have no material impact on this case.


                                                  1
            Case 1:18-cv-00322-LM Document 127 Filed 11/27/19 Page 2 of 3



       6.       For the reasons set forth in SNH’s Memorandum of Law filed herewith, McPhee’s

Sanctions Motion should be denied irrespective of which factors this Court considers under

applicable law.

       7.       If this Court believes some relief should be granted to McPhee with respect to the

pending summary judgment pleadings, limited supplemental summary judgment submissions on

the narrowly identified sections of the summary judgment motion identified in the Sanctions

Motion would be sufficient to address all of McPhee’s concerns.

       WHEREFORE, Defendant SNH respectfully requests that this Honorable Court:

       A.       Deny the Sanctions Motion in its entirety; or

       B.       Alternatively, Order limited additional briefing on summary judgment confined to
                the issues identified in McPhee’s Sanctions Motion and limited to one supplemental
                pleading by McPhee and one supplemental response by SNH with appropriate page
                limits; and

       C.       Grant such other relief as the Court deems just.

                                         Respectfully submitted,
                                         SYMPHONY NEW HAMPSHIRE,

                                         By its attorneys,

                                         PRIMMER PIPER EGGLESTON & CRAMER PC,

 Dated: November 27, 2019         By:    /s/ Thomas J. Pappas, Esq.
                                         Thomas J. Pappas, Esq., (N.H. Bar No. 4111)
                                         Matthew J. Delude, Esq. (N.H. Bar No. 18305)
                                         P.O. Box 3600
                                         Manchester, NH 03105-3600
                                         (603) 626-3300
                                         tpappas@primmer.com
                                         mdelude@primmer.com




                                                 2
            Case 1:18-cv-00322-LM Document 127 Filed 11/27/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading has this day been forwarded via the
Court’s Electronic Case Filing System to Lauren S. Irwin, Esq., Heather M. Burns, Esq. and
Brooke Lois Lovett Shilo, Esq.


Dated: November 27, 2019                By: /s/ Thomas J. Pappas, Esq.
                                           Thomas J. Pappas, Esq. (N.H. Bar No. 4111)




                                               3
4100339.1
